Order entered January 7, 2020




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-19-01430-CV

                            IN RE BOBBY JOE EVENS, Relator

                Original Proceeding from the 256th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DF-19-10082

                                         ORDER
                         Before Justices Myers, Molberg, and Nowell

       Based on the Court’s opinion of this date, we DENY relator’s November 20, 2019

petition for writ of mandamus.


                                                   /s/   ERIN A. NOWELL
                                                         JUSTICE